Exhibit 10.2



November 4, 2015




[name of director]
[address of director]
[city, state, zip]




Dear [name of director]:


The December 13, 2007 Endorsement Split Dollar Agreement you entered into with
Southcoast Financial Corporation uses defined terms contained in a separate
Director Retirement Agreement, an agreement we planned to enter into at the time
but that we ultimately never entered into.  As a result, the Endorsement Split
Dollar Agreement uses some defined terms that are not defined, for example the
term “Change in Control” and the term “Separation from Service.”  In addition,
the Endorsement Split Dollar Agreement states that your beneficiary is entitled
to a benefit at your death, but the agreement does not state a payment date.


Our goal is to correct those deficiencies by this letter agreement.  If you sign
this letter agreement in the space below and return the signed letter to
Southcoast, this letter agreement will constitute an amendment of the December
13, 2007 Endorsement Split Dollar Agreement.


The specified deficiencies can be corrected by revising section 2.2, which
states the terms on which a death benefit is payable to your designated
beneficiary.  We are revising section 2.2 by stating a payment date in paragraph
(a) and clarifying that the agreement survives termination and attainment of age
70 if a change in control first occurs, adding a new paragraph (b) to define the
term “Change in Control,” and adding a paragraph (c) to define the term
“Separation from Service.”  As amended by this letter agreement amendment,
section 2.2 provides in its entirety as follows:


2.2           Death Benefit.  (a) Provided the Director’s death occurs (x)
before the earlier of the date of the Director’s Separation from Service or the
date on which the Director attains age 70 or (y) after a Change in Control that
occurs before the Director’s Separation from Service and before the Director
attains age 70, at the Director’s death the Director’s beneficiary designated in
accordance with the Split Dollar Policy Endorsement is entitled to the lesser of
(x) $250,000 or (y) 100% of the Net Death Proceeds (the “Director’s
Interest”).  Unless a Change in Control occurs before the Director’s Separation
from Service and before the Director attains age 70, the Director’s Interest is
extinguished at the earlier of the date of the Director’s Separation from
Service or the date on which the Director attains age 70 and the Director’s
beneficiary is entitled to no benefits under this Agreement for the Director’s
death occurring thereafter.  If a Change in Control occurs before the Director’s
Separation from Service and before the Director attains age 70, at the
Director’s death the Director’s beneficiary designated in accordance with the
Split Dollar Policy Endorsement is entitled to the Director’s Interest whether
the Director dies before or after Separation from Service or attainment of age
70.  The Director has the right to designate the beneficiary of the Director’s
Interest.  Payment of the benefit to which the designated beneficiary is
entitled by this section 2.2 will be made by the Insurer to the designated
beneficiary within 90 days after the Director’s death.


(b)           For purposes of this Agreement the term “Change in Control” means
a change in control as defined in Internal Revenue Code section 409A and rules,
regulations, and guidance of general application thereunder issued by the
Department of the Treasury, applying the percentage threshold specified in each
of clauses (x), (y), and (z) of this section 2.2(b) or the related percentage
threshold specified in section 409A and rules, regulations, and guidance of
general application thereunder, whichever is greater –


 
 

--------------------------------------------------------------------------------

 
[name of director]
                                        , 2015
Page 2
 
                (x)           Change in ownership: a change in ownership occurs
on the date any one person or group accumulates ownership of Southcoast stock
constituting more than 50% of the total fair market value or total voting power
of Southcoast stock,


(y)           Change in effective control: (1) any one person, or more than one
person acting as a group, acquires within a 12-month period ownership of
Southcoast stock possessing 30% or more of the total voting power of Southcoast
stock, or (2) a majority of Southcoast’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
in advance by a majority of Southcoast’s board of directors, or


(z)           Change in ownership of a substantial portion of assets: a change
in the ownership of a substantial portion of Southcoast’s assets occurs if in a
12-month period any one person, or more than one person acting as a group,
acquires from Southcoast assets having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of the assets of
Southcoast immediately before the acquisition or acquisitions.  For this
purpose, gross fair market value means the value of Southcoast’s assets, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.


(c)           For purposes of this Agreement the term “Separation from Service”
means separation from service as defined in Internal Revenue Code section 409A
and rules, regulations, and guidance of general application thereunder issued by
the Department of the Treasury, other than because of the Director’s death.


The revised section 2.2 makes no change whatsoever in the terms on which your
designated beneficiary may be entitled to a benefit at your death.


We propose to make a corresponding change in section 8.1, eliminating reference
to a Director Retirement Agreement that ultimately was not entered into.  As
amended by this letter agreement amendment, section 8.1 provides in its entirety
as follows:


8.1           Amendment and Termination of Agreement.  This Agreement may be
amended or terminated solely by a written agreement signed by Southcoast and the
Director.  However, this Agreement terminates upon the first to occur of (x)
distribution of the death benefit proceeds in accordance with section 2.2 above,
or (y) the date of the Director’s Separation from Service (except that this
Agreement will not terminate if a Change in Control occurs before the Director’s
Separation from Service and before the Director attains age 70), or (z) the
Director attaining age 70 (except that this Agreement will not terminate if a
Change in Control occurs before the Director’s Separation from Service and
before the Director attains age 70).


Please signify your agreement to these revisions by signing and dating this
letter agreement amendment in the spaces provided and returning it to the
undersigned.  Please keep a copy for your records as well.
 
Sincerely,






L. Wayne Pearson
Chairman and Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 
[name of director]
                                        , 2015
Page 3
 
By signing below I agree to the changes
in this letter agreement amendment
as of  , 2015
 




__________________________________
[name of director]



